Fourth Court of Appeals
                                    San Antonio, Texas
                                  DISSENTING OPINION
                                        No. 04-16-00168-CV

               LABORDE PROPERTIES, L.P., and Laborde Management, LLC,
                                 Appellants

                                                  v.

                      U.S. SHALE ENERGY II, LLC, Raymond B. Roush,
                            Ruthie Roush Dodge, and David E. Roush,
                                          Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-02-00049-CVK
                         Honorable Russell H. Wilson, Judge Presiding

                 OPINION DISSENTING TO THE DENIAL OF APPELLEES’
                     MOTION FOR EN BANC RECONSIDERATION
Dissenting Opinion by: Luz Elena D. Chapa, Justice

Sitting en banc: Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: December 28, 2016

       The panel opinion gives no effect to the deed’s reservation of “an undivided one-half (1/2)

interest” in “the” royalty and fails to adhere to longstanding harmonization principles. The panel

opinion also misapplies the estate misconception theory by holding the theory supports finding a

fixed interest. As a result of misinterpreting the deed’s reservation, the panel opinion conflicts with
Dissenting Opinion                                                                    04-16-00168-CV


prior decisions of this court, the Supreme Court of Texas, and other courts of appeals. E.g., Hysaw

v. Dawkins, 483 S.W.3d 1, 12 (Tex. 2016); Graham v. Prochaska, 429 S.W.3d 650 (Tex. App.—

San Antonio 2013, pet. denied); Coghill v. Griffith, 358 S.W.3d 834, 840 (Tex. App.—Tyler 2012,

pet. denied); Hausser v. Cuellar, 345 S.W.3d 462 (Tex. App.—San Antonio 2011, pet. denied)

(op. on en banc reh’g). Because the panel opinion creates title uncertainty and will likely generate

future title disputes, en banc reconsideration is necessary. See TEX. R. APP. P. 41.2(c). I therefore

respectfully dissent.

                                                      Luz Elena D. Chapa, Justice




                                                -2-